Filed 7/14/14 P. v.Guerrero CA2/6
                    NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication or
ordered published for purposes of rule 8.111.5.


                IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                       SECOND APPELLATE DISTRICT

                                                     DIVISION SIX


THE PEOPLE,                                                                  2d Crim. No. B252757
                                                                          (Super. Ct. No. 2012034560)
                 Plaintiff and Respondent,                                     (Ventura County)

v.

MICHAEL JASON GUERRERO,

                   Defendant and Appellant.



                   Michael Jason Guerrero appeals from the judgment entered after a jury
convicted him of sale/transportation/offer to sell a controlled substance. (Health & Saf.
Code, § 11352, subd. (a).) The trial court sentenced appellant to three years state prison
plus eight months for violating probation in an unrelated case (Case No. 2009047390).
Appellant was ordered to pay a $200 restitution fine (Pen. Code, § 1202.4, subd. (b)), a $200
parole revocation fine (Pen. Code, § 1202.45) a $200 crime lab fee (Health & Saf. Code, §
11372.5, subd. (a)) and a $600 drug program fee (Health & Saf. Code, § 11372.7, subd. (a)).
                   We appointed counsel to represent appellant in this appeal. After counsel’s
examination of the record, she filed an opening brief in which no issues were raised.
                   On May 1, 2014, we advised appellant that he had 30 days within which to
personally submit any contentions or issues he wished us to consider. No response has been
received.
              We have reviewed the entire record and are satisfied that appellant's attorney
has fully complied with her responsibilities and that no arguable issues exist. (People v.
Wende (1979) 25 Cal.3d 436, 443; People v. Kelly (2006) 40 Cal.4th 106, 126.)
              The judgment is affirmed.
              NOT TO BE PUBLISHED.


                                                        YEGAN, J.

We concur:



              GILBERT, P.J.



              PERREN, J.




                                              2
                               Patricia M. Murphy, Judge

                           Superior Court County of Ventura

                          ______________________________


             Patricia A. Malone, under appointment by the Court of Appeal, for Defendant
and Appellant.


             No appearance for Respondent.




                                             3